(1) Diversification of Investment Portfolio USD 102.61 VANGUARD SMALL CAP INDEX FUND (All Share Classes) (As of the end of April 2014 ) Type of Assets Name of Country Market Value Investment Ratio Total Dollar (%) [Common Stock] US 45,775,091,092 99.57 0.00 0.00 0.00 Sub-Total 45,775,091,092 99.57 Cash, Deposits, and Other Assets (after 195,870,102 0.43 liabilities) Total (Net Asset Value) 45,970,961,194 100.00 4,717,080.33 Million JPY ** Total Net Assets for Investor Shares: $ [ 5,009,034,549.64 ] (as of the end of April 2014) Note: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter.
